Citation Nr: 1730684	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to March 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Board remanded the case to the RO for further development.  In May 2016, the Board denied the claim, and following a timely appeal of the denial to the United States Court of Appeals for Veterans Claims (Court), a March 2017 Order vacated and remanded the portion of the May 2016 Board decision that denied entitlement to service connection for a low back disability on a direct service connection basis pursuant to a Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2017 Joint Motion for Partial Remand, the Court found that the Board's May 2016 decision had failed to address the Veteran's claims of continuous symptoms of the lower back since service, specifically with respect to analysis under 38 C.F.R. § 3.303(b) (2016).  The Board also failed to explain why VA had not obtained a VA medical opinion regarding whether the Veteran's low back disability had a direct nexus to an injury in service.

In light of the Court's findings, the Board remands this issue in order to obtain a new and adequate VA medical opinion regarding the nature and etiology of his low back disability.

It does not appear that VA has obtained the Veteran's complete VA treatment records and associated them with the claims file since October 2008.  Additionally, the record indicates that the Veteran receives treatment for his back with a private physician.  The Veteran should be afforded another opportunity to provide more recent records or authorization for these records, and all outstanding records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records since October 2008 from the Asheville VA Medical Center with the Veteran's claims file.

2. Send the Veteran a letter requesting that he provide sufficient information, to include a signed and dated VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain any additional, more recent relevant private medical records of treatment related to his low back disabilities.

3. Schedule the Veteran for a VA examination to evaluate the current nature and etiology of his low back disabilities.  The examiner must be given full access to the Veteran's complete VA claims file in VBMS, and he/she must specifically note on the VA examination report whether the claims file was reviewed in connection with this examination.  Following examination, the examiner must address:

a.  Whether any low back disorder, to include degenerative disc disease and degenerative joint disease of the lumbar spine, i) had its onset during active service from January 1974 to March 1976 or ii) is at least as likely as not (50 percent or greater probability) related to any event or injury in the Veteran's service.

The examiner must specifically address the Veteran's contention that he was hit in the back during physical training and had progressively worsening lower back pain since that time.

Please also discuss the Veteran's competent reports of having lower back pain continuously from the time of service to the present.

b. The examiner should also state whether it is at least as likely as not that degenerative joint disease of the low back arose within the one year period following active military service.  The examiner must again address the Veteran's complaints of having severe back pain immediately following service, including the 1976 treatment records showing complaints of pain in the vicinity of his pilonidal cyst scar.

c. For all low back diagnoses found, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by the Veteran's service-connected postoperative residuals of a symptomatic pilonidal cyst.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

